Citation Nr: 0416048	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-31 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
joint disease of the thoracic spine, currently rated as 10 
percent disabling. 

2.  Entitlement to a higher initial rating for headaches, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from August 1983 to 
June 1987.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that granted service connection 
for thoracic spine degenerative joint disease and assigned a 
10 percent rating, and granted service connection for 
headaches and assigned a 10 percent rating.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for higher 
initial ratings.

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.


REMAND

The veteran has raised the issue of service connection for 
degenerative disc disease of the thoracic spine.  A private 
September 2003 MRI confirms the presence of this disorder.  
The Board finds that this issue is intertwined with the issue 
of an increased rating degenerative joint disease of the 
thoracic spine and must be adjudicated by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Board is also of 
the opinion that a current examination by a neurologist is 
warranted to determine the severity of the veteran's 
headaches.

The veteran's representative has argued that the veteran has 
not been given adequate notice of the specific evidence 
needed to prove the claims as required by Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board notes that the RO 
has not sent a VCAA notice letter to the veteran.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process and notice requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should request that the 
veteran furnish information as to any 
additional relevant VA and private 
treatment received since August 2003.  
The RO should take all necessary steps to 
obtain copies of those records and advise 
the veteran if the records are not 
obtained.  

3.  The RO should request any additional 
treatment records from the VA facility in 
Salem, North Carolina covering the period 
from August 27, 2003 to the present.

4.  A VA examination should be conducted 
by a neurologist to determine the 
severity and etiology of the disc disease 
of the thoracic spine and the severity of 
the veteran's headaches.  The examiner 
should be provided with the veteran's 
claims folder prior to conducting the 
examination.  The examiner is requested 
to obtain a detailed clinical history 
concerning the frequency and severity of 
the headaches.  The examiner should 
indicate whether the veteran experiences 
frequent, prostrating, and /or attacks.  
The examiner is also requested to render 
an opinion as to whether it is as likely 
as not that the disc disease of the 
thoracic spine was caused or is 
aggravated by the service-connected 
degenerative joint disease of the 
thoracic spine and/or the residuals of 
the fracture of the C7 vertebra.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The RO should adjudicate the issue of 
entitlement to service connection for 
disc disease, to include consideration of 
Allen v. Brown, 7 Vet. App. 430 (1995).  
If the determination is adverse to the 
appellant, he and his representative 
should be notified of the denial and of 
his appellate rights.

6.  After the development requested above 
has been completed to the issues in 
appellate status.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




